DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 4 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Claims 2 and 4 are apparatus claims, yet there is no structure nor disclosure of which part(s) of the claimed apparatus performs which limitation/functions.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.  The broadest reasonable interpretation of a claim drawn to a computer readable storage medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable storage media, particularly when the specification is silent or can be broadly interpreted as covering both non-transitory and transitory medium. See MPEP 2111.01. 

A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 USC § 101 by adding the limitation "non-transitory" to the claim. Cf Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987)(suggesting that applicants add the limitation "non-human" to a claim covering a multicellular organism to avoid a rejection under 35 USC § 101).
Applicant can use USPTO’s Subject Matter Eligibility of Computer Readable Media (http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf) as a guide to overcome 35 U.S.C 101 rejection above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marinier et al Park (Us Pub. No. 2017/0134140).
Regarding claims 1 and 2, Mari discloses a method of operating a user equipment in a radio access network (figures 3-5), the method comprising:
	transmitting acknowledgement signaling, the acknowledgement signaling representing acknowledgement information having an acknowledgement bit pattern (paragraphs 6, 7; 176-178, 181, 205: HARQ feedback with acknowledge bit pattern is determined by codebook. Codebook and its size is determined by various DAIs);
the acknowledgement bit pattern comprising a plurality of subpatterns, each subpattern representing acknowledgment information pertaining to one of a plurality of data block structures (paragraphs 170, 171, 176, 178, 184, 190: bitmap/order of HARQ feedback for corresponding transport blocks);

	Marinier does not teach the total assignment indication indicates indicating a bit size of the acknowledgement bit pattern and the bit pattern being determined based on a total assignment indication and at least one or more assignment indications indication.
	However, in the same field of endeavor, Park discloses the total assignment indication indicates indicating a bit size of the acknowledgement bit pattern and the bit pattern being determined based on a total assignment indication and at least one or more assignment indications indication (abstract; paragraph 11; figure 6 step S620, determine a size of HARQ codebook to which a HARQ-ACK is to be mapped, based on A-DAI and total DAI (total assignment indication).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Marinier the total assignment indication indicates indicating a bit size of the acknowledgement bit pattern and the bit pattern being determined based on a total assignment indication and at least one or more assignment indications indication.
	The motivation would have been for HARQ with respect to actual scheduled data transmission to be controlled (paragraph 11).

	Claims 3 and 4 are rejected similarly as claim 1 above. Marinier does not teach but Park discloses a radio configures a second radio node to transmit acknowledge signaling (paragraph 27: HARQ codebook transmitted from base station).

	The motivation would have been for dynamic HARQ feedback.
	Claim 14 is rejected similarly as claim 1 above. Marinier further teaches computer storage medium (paragraph 346).

	Regarding claims 5 and 16, all limitations of claims 1 and 3 are disclosed above. Marinier further teaches the bit sizes of the one or more the associated subpatterns are configurable, in particular configurable to be different between at least two subpatterns (paragraph 207: codepoints between 21 to 50 bits).
Regarding claims 6 and 17, all limitations of claims 1 and 3 are disclosed above. Marinier further teaches the bit size of at least one of the associated subpatterns is larger than one (paragraph 187; table 3: bit size is 2 bits).
Regarding claims 7 and 18, all limitations of claims 1 and 3 are disclosed above. Marinier further teaches the bit sizes of a plurality of subpatterns have a common largest divisor larger than 1 (paragraph 187; table 3: bit size is 2 bits).
Regarding claims 8 and 19, all limitations of claims 1 and 3 are disclosed above. Marinier further teaches the plurality of data block structures comprises at least one of:
at least one transport block (paragraph 7).
Regarding claims 9 and 20, all limitations of claims 1 and 3 are disclosed above. Marinier further teaches the assignment indication for a subpattern is included in a control information message scheduling the data block structure to which the subpattern 
Regarding claims 10 and 21, all limitations of claims 1 and 3 are disclosed above. Marinier further teaches a control information message, which may also include the control information message also including an assignment indication for a subpattern (paragraphs 197-199: assignment indication DAI is included in DCI control message).
Marinier does not teach but Park discloses the total assignment indication is included in a control information message (abstract: T-DAI is included in PDCCH message). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Marinier the total assignment indication is included in a control information message.
The motivation would have been for HARQ codebook determination (paragraph 11).
Regarding claim 11, all limitations of claim 1 are disclosed above. Marinier further teaches an assignment indication for a subpattern are included in a control information message also scheduling the data block structure to which the subpattern pertains (paragraphs 81, 127, 190: assignment indication in DCI/DAI via control information message). Marinier does not teach but Park discloses the total assignment indication is included in a control information message also scheduling the data block structure to which the subpattern (abstract: T-DAI is included in PDCCH message). 

The motivation would have been for HARQ codebook determination (paragraph 11).
Regarding claim 12, all limitations of claim 1 are disclosed above. Marinier further teaches assignment indications represent accumulated sums of bit sizes of subpatterns (paragraph 194: the value of the final assignment may be the sum of all other assignments’ values).
Regarding claim 13, all limitations of claim 1 are disclosed above. Marinier further teaches an assignment indication indicates the bit size in units representing an integer number of bits larger than 1  (paragraph 187; table 3: bit size is 2 bits).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al. (Us Pub. No. 2018/0279266) discloses HARQ feedback codebook determination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122. The examiner can normally be reached Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TITO Q PHAM/           Examiner, Art Unit 2466                                                                                                                                                                                             

/FARUK HAMZA/           Supervisory Patent Examiner, Art Unit 2466